Citation Nr: 0710770	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri where the RO granted the veteran service connection 
for PTSD and assigned him a noncompensable disability rating, 
effective May 12, 2004.  A subsequent March 2005 rating 
decision granted the veteran an increased rating to 10 
percent, effective May 12, 2004, the date of the initial 
claim.  The issue, however, is still properly before the 
Board here because the increase was not a full grant of the 
maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The RO printed off VA treatment records covering the time 
period February 2005 to May 2005 in May 2005.  The veteran's 
son also submitted a statement in April 2005 stating, among 
other things, that all of the veteran's conditions, to 
include PTSD, render him 100 percent disabled.  The statement 
of the case (SOC) was issued in March 2005.  Under 38 C.F.R. 
§ 19.31, if the RO obtains pertinent evidence prior to 
certifying or transferring the case to the Board, such as in 
this situation, it must issue a supplemental statement of the 
case (SSOC).  The Board concludes a SSOC was not needed here, 
however, because the additional evidence was not pertinent.  
The additional VA treatment records show continuing treatment 
for other medical conditions, but they are not pertinent or 
relevant to the question at hand in this case, which is the 
current severity of the veteran's PTSD.  The veteran's son's 
statement, moreover, is merely duplicative of the veteran's 
previous contentions.  The additional records contained no 
new findings concerning the veteran's psychiatric conditions, 
to include PTSD, so it would be pointless to remand the 
veteran's case for issuance of a SSOC when the additional 
evidence has no bearing on adjudication of the claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The April 2005 statement submitted by the veteran's son on 
behalf of the veteran, however, does raise additional claims 
that have not been considered by the agency of original 
jurisdiction (AOJ).  Specifically, the statement asserts that 
the veteran's mumps, emphysema and congestive heart failure 
are service-related and together with the veteran's PTSD, 
render him 100 percent disabled.  Accordingly, the issues of 
entitlement to service connection for mumps, emphysema and 
congestive heart failure along with the issue of entitlement 
to a total disability based on individual unemployability are 
REFFERED to the RO for action deemed appropriate. 


FINDING OF FACT

Since the date of the grant of service connection, the 
veteran's PTSD is manifested by mild sleep disturbance, short 
temper, intrusive memories, flashbacks, nightmares and social 
aversion, but is controlled well with continuous medication, 
all resulting in mild social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The veteran is currently service connected for PTSD rated as 
10 percent disabling.  The veteran claims the rating does not 
accurately depict the severity of his current condition.  It 
is noteworthy that this appeal is from a rating that granted 
service connection and assigned the initial rating for PTSD.  
Accordingly, "staged" ratings may be assigned, if warranted 
by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  
As will be explained more thoroughly below, the veteran's 
condition is consistent throughout the relevant time period 
and, therefore, staged ratings are not appropriate here. 

Disability ratings are assigned, under the Schedule for 
Rating Disabilities, based on a comparison of the symptoms 
found to the criteria in the rating schedule.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  . . 
. . . . . . . . . . . . . . . . . . . . . 
. 10

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning Scale (GAF) 
score is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the veteran was first diagnosed with PTSD in 
December 2003 and assigned a GAF score of 65.  The medical 
records since that time indicate GAF scores in the range of 
65 to 75.  The DSM-IV provides for a GAF rating of 61-70 for 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Id.  The DSM-IV 
provides for a GAF rating of 71-80 where if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 10 percent rating.

The veteran underwent a VA examination in July 2004 where he 
was assigned a GAF score of 75 for his PTSD condition (and a 
GAF score of 60-75 for the combination of all his medical 
conditions).  The examiner found the veteran to be 
functioning pretty well given his advanced age and lengthy 
physical conditions.  The veteran was married only once for 
57 years with two adopted children and has a good, loving 
relationship with all of them.  The veteran has friends and 
is involved in his church.  Rather, his main symptoms from 
PTSD occur when he is reminded of the war and include bad 
dreams, intrusive memories, flashbacks, short temper, 
increased startle response and mild effects on concentration.  
The veteran also indicated, however, that sleeping pills and 
medications to help with his depressed mood and anxiety have 
helped considerably.  

The VA outpatient treatment records indicate a similar 
depiction of the veteran's condition.  The veteran was 
diagnosed with PTSD in December 2003 and assigned a GAF score 
of 65.  At that time, the progress note indicated the veteran 
was functioning well for his age.  A January 2004 progress 
note also indicated a GAF score of 65.  Treatment records 
from June 2004 and January 2005, most recently, indicated a 
diagnosis of depressive disorder with "good response to 
meds."  At that time, the veteran was described as 
"delightfully pleasant" and functioning well "given his 
infirmities."  The veteran has never been found to be 
suicidal, homicidal delusional or otherwise psychotic.

The veteran's son, in an April 2005 statement, depicts the 
veteran as "100%" disabled.  However, it is clear from both 
the statement and the medical records that the veteran's 
physical health is far more contributing than his mental 
health.  His son, most significantly, alleges the veteran 
continues to have nightmares, flashbacks and suffers from 
nervousness.  In particular, he alleges that the veteran 
cannot handle stressful circumstances.

According to the medical records, the veteran has been 
married for 57 years to his only wife, has two adopted 
children, with all of whom he maintains a good relationship.  
He is functioning extremely well given his lengthy list of 
medical conditions and responds well to his medications.  
Although he has some symptoms associated with his psychiatric 
conditions, they are well controlled with medications and are 
usually at their worst during stressful situations.  The 
veteran clearly is sociable, coherent and able to maintain 
long-lasting relationships.  

The Board concludes that the objective medical evidence and 
the veteran's and his family's statements regarding his 
symptomatology show disability that more nearly approximates 
that which warrants the assignment of a 10 percent disability 
rating.  See 38 C.F.R. § 4.7.  

The veteran's PTSD symptoms include transient concentration 
problems as well as anxiety, depression, sleep disturbances 
and irritability.  Medical records consistently describe the 
veteran as a pleasant person who is responding well to his 
medications.  Although the veteran alleges problems with 
nightmares, flashbacks and insomnia, the medical records 
indicate he is able to get a good 6 to 8 hours of sleep most 
nights (with the help of sleeping pills) and the flashbacks 
are usually provoked by stressful circumstances or reported 
news of the current war.  Although the veteran indicated to 
the examiner that he dislikes large crowds, he clearly is not 
socially isolated.  The veteran has maintained effective 
long-term relationships, evidenced by his lengthy marriage 
and close relationships with his children and friends.  His 
familial relationships are admittedly good.  The progression 
of treatment records indicate, moreover, that his medications 
are highly successful in aiding his sleep and other 
experienced symptoms. 

The current 10 percent rating encompasses the fact that his 
psychiatric symptoms occasionally affect his ability to 
concentrate or perform daily tasks.  It is clear from the 
record, however, that the veteran's advanced age and lengthy 
physical disabilities are the primary causes of his 
occupational and social impairment. 

The veteran has routinely been assigned a GAF score 
consistent with some mild symptoms, but overall functioning 
well.  His GAF scores coupled with his reported symptoms more 
clearly fit the criteria for a 10 percent rating.

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of rating greater than 10 
percent.  As noted above, the veteran's PTSD has not 
inhibited his ability to maintain long-lasting familial and 
social relationships, nor has it markedly impaired his long-
term memory, judgment or abstract thinking.  He has never 
exhibited impairment in thought processes or communication.  
He does not exhibit panic attacks more than once a week.  He 
does have some sleep disturbance, to include mild insomnia 
and intermittent nightmares, but his strongest symptoms are 
well-controlled with continuous medications.  Overall, 
medical providers have consistently indicated that the 
veteran is functioning extremely well and his PTSD symptoms 
are well controlled on medications.  Therefore, the 
preponderance of the evidence is against the claim and a 
higher rating is not warranted during any portion of the 
appeal period.

The Veterans Claims Assistance Act (VCAA) of 2000

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in May 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The 2004 letter told him what evidence 
was necessary, to provide or identify any relevant evidence, 
and that it was ultimately his responsibility to ensure that 
VA received any relevant evidence.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  The veteran has 
not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, and has in fact provided additional arguments at 
every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The United States Court of Appeals for Veterans Claims 
(Court) recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted, and a disability rating and effective date assigned, 
in a July 2004 decision of the RO.  VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records were not 
available, but the RO exhausted all possible means of 
rebuilding the file from other sources.  VA medical records 
are in the file.  Private medical records identified by the 
veteran have been obtained, to the extent possible.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
2004.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
PTSD since he was last examined.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2004 VA examination report is thorough and 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examination in this case is adequate upon which 
to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to an initial rating greater than 10 percent for 
PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


